Order filed March 30, 2018




                                        In The


        Eleventh Court of Appeals
                                    ____________

                               No. 11-18-00071-CV
                                    ____________

    IN RE OCCIDENTAL OIL & GAS CORPORATION ET AL.


                          Original Mandamus Proceeding


                                      ORDER
      Relators have filed in this court an agreed motion to abate this proceeding. In
the motion, Relators state that the parties have reached a tentative settlement
agreement and that an abatement is sought to provide the parties time to draft and
execute the necessary documents. Relators ask that this matter, including the
deadline for the filing of the Real Party in Interest’s response in this court, be abated
until April 16, 2018.
      The motion is granted, and the proceeding is abated. The parties are instructed
to notify this court immediately if they enter into a final settlement agreement and
to file an appropriate motion in this court based upon any such agreement. If the
parties have not notified this court on or before April 16, 2018, that a final settlement
agreement has been reached, this proceeding will be reinstated and the Real Party in
Interest’s response will be due at that time.


                                                                   PER CURIAM


March 30, 2018
Panel consists of: Willson, J.,
Bailey, J., and Wright, S.C.J.1




        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      2